Exhibit 10.1

 

AMENDED AND RESTATED

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is
entered into this 30th day of March, 2015 (the “Effective Date”) by and between
Lilis Energy, Inc. (the “Company”), and Abraham Mirman (“Executive”). Executive
and the Company are referred to individually as a “Party” and collectively as
the “Parties.”

 

WHEREAS, the Parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between Executive and the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:

 

1. Employment. The Parties agree that Executive’s employment with the Company is
subject to the terms and conditions set forth herein.

 

2. Term. Subject to the remaining terms of this Section 2, this Agreement shall
be for an initial term that begins on the Effective Date and continues in effect
through the third anniversary of the Effective Date (the “Initial Term”) and,
unless terminated sooner as herein provided, shall continue on a year to year
basis after the third anniversary of the Effective Date (each a “Renewal Term”).
If the Company or Executive elects not to renew this Agreement for a Renewal
Term, the Company or Executive must give a written Notice of Termination (as
defined below) to the other party at least one hundred and eighty (180) days
before the expiration of the then-current Initial Term or Renewal Term, as
applicable. In the event that one party provides the other with a Notice of
Termination pursuant to this Section 2, no further automatic extensions will
occur and this Agreement shall terminate at the end of the then-existing Initial
Term or Renewal Term, as applicable and such termination shall not result in any
entitlement to compensation pursuant to Section 6 hereof or otherwise.

 

3. Position. Executive shall be employed as and hold the title of Chief
Executive Officer of the Company, with such duties and responsibilities that are
customary in that position for public companies.

 

4. Scope of Services. Executive agrees, during the period of Executive’s
employment by the Company, to devote substantially all of Executive’s business
time, energy and best efforts to carry out his responsibilities with respect to
the business and affairs of the Company and its affiliates. In addition, the
Parties acknowledge and agree that Executive may (a) engage in and manage
Executive’s passive personal investments, (b) engage in charitable and civic
activities, and (c) engage in such other activities that the Company and
Executive mutually agree to; provided, however, that such activities shall be
permitted so long as such activities do not conflict with the business and
affairs of the Company or interfere with the performance of Executive’s duties
hereunder.

 



 

 

 

5. Salary, Compensation, and Benefits.

 

5.1 Base Salary. During Executive’s employment, the Company agrees to pay, and
Executive agrees to accept, as Executive’s salary for all services to be
rendered by Executive hereunder, a salary at an annual rate of Three Hundred
Fifty Thousand Dollars ($350,000) (the “Base Salary”), payable in installments
pursuant to the Company’s standard payroll practices and policies. The Base
Salary may be subject to annual increases in the sole discretion of the Company.

 

5.2 Stock Grant and Signing Bonus. As of the Effective Date, Executive shall be
granted 100,000 shares of the Company’s common stock (the “Stock Bonus”)
pursuant to the Company’s 2012 Equity Incentive Plan (the “Plan”). Executive
shall also be paid a cash signing bonus of $100,000.

 

5.3 Option Bonus. Subject to the conditions and performance goals set forth
below, the Company hereby grants, pursuant to the Plan, to the Executive on the
Effective Date an incentive stock option to purchase up to 2,000,000 shares of
the common stock of the Company at a strike price equal to the closing share
price for the Company’s common stock as reported on the national exchange on
which the Company’s share price is reported at the close of trading on the
Effective Date, which shall become exercisable as follows: (a) executive’s
option to purchase up to 666,667 shares of Company common stock shall vest and
become exercisable upon the Effective Date; (b) Executive’s option to purchase
up to 666,667 shares of Company common stock shall vest and become exercisable
upon the first anniversary of the Effective Date, and (c) Executive’s option to
purchase up to 666,666 shares of Company common stock shall vest and become
exercisable upon the second anniversary of the Effective Date.

 

5.4 Cash Incentive Bonus. Executive shall receive a lump-sum cash payment if and
to the extent that during the period between the Effective Date and the one-year
anniversary of the Effective Date (the “Measurement Period”), any of the
following conditions set forth in Section 5.4.1 are satisfied, provided that, in
addition, at least one of the conditions set forth in Section 5.4.2 is also
satisfied (the “Incentive Bonus”), to be paid within 30 days after achievement
of such conditions:

 

5.4.1

 

(a) Executive will be granted a cash bonus equal to 50% of his Base Salary
payable to the Executive in the event that, during the Measurement Period, the
Company has determined that its annualized gross production average for a
consecutive 90-day period is equal to or exceeds 500 BOE per day;

 

(b) Without duplication of the amount described in the preceding clause (a),
Executive will be granted a cash bonus equal to 100% of his Base Salary payable
to the Executive in the event that, during the Measurement Period, the Company
has determined that its annualized gross production average for a consecutive
90-day period is equal to or exceeds 1,250 BOE per day;

 



2

 

 

(c) Without duplication of the amounts described in the preceding clauses (a)
and (b), Executive will be granted a cash bonus equal to 200% of his Base Salary
payable to the Executive in the event that, during the Measurement Period, the
Company has determined that its annualized gross production average for a
consecutive 90-day period is equal to or exceeds 2,500 BOE per day;

 

(d) Without duplication of the amounts described in the preceding clauses (a),
(b) and (c), Executive will be granted a cash bonus equal to 300% of his Base
Salary payable to the Executive in the event that, during the Measurement
Period, the Company has determined that its annualized gross production average
for a consecutive 90-day period is equal to or exceeds 3,750 BOE per day;

 

(e) Without duplication of the amounts described in the preceding clauses (a),
(b), (c) and (d), Executive will be granted a cash bonus equal to 400% of his
Base Salary payable to the Executive in the event that, during the Measurement
Period, the Company has determined that its annualized gross production average
for a consecutive 90-day period is equal to or exceeds 5,000 BOE per day; and

 

(f) Without duplication of the amounts described in the preceding clauses (a),
(b), (c), (d) and (e), Executive will be granted a cash bonus equal to 500% of
his Base Salary payable to the Executive in the event that, during the
Measurement Period, the Company has determined that its annualized gross
production average for a consecutive 90-day period is equal to or exceeds 6,250
BOE per day.

 

5.4.2

 

(a) The Company’s common stock maintains a ten (10) consecutive day VWAP of:

 

i. $1.50 per share upon 500 BOE per day;

 

ii. $2.00 per share upon 1,250 BOE per day;

 

iii. $2.50 per share upon 2,500 BOE per day;

 

iv. $3.00 per share upon 3,750 BOE per day;

 

v. $3.50 per share upon 5,000 BOE per day; or

 

vi. $4.00 per share upon 6,250 BOE per day.

 



3

 

 

(b) The Company maintains an aggregate debt to EBITDAX ratio of 4.5:1. EBITDAX
shall be calculated by multiplying its 90 day value over the same period as
5.4.1 above by 4.

 

(c) The Company maintains cash on hand (or equivalents) and/or availability of
10 times the Cash Incentive Bonus.

 

5.5 Performance Bonus. Notwithstanding Section 5.4 above, the Board of
Directors, has, within its sole discretion, the authority to grant a performance
bonus to Executive, at the end of each fiscal year of both the Initial Term and
any Renewal Term.

 

5.6 Welfare and Benefit Plans. During Executive’s employment, (A) Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company; and (B) Executive and/or
Executive’s family, as the case may be, shall be eligible to participate in, and
shall receive all benefits under, all welfare benefit plans, practices, policies
and programs provided by the Company (including, to the extent provided, without
limitation, medical, prescription, dental, vision, disability, salary
continuance, employee life insurance, group life insurance, accidental death and
travel accident insurance plans and programs) (all such plans collectively, the
“Plans”). Except as provided herein, the Company shall not be required to
establish or continue the Plans or take any action to cause Executive to be
eligible for any Plans on a basis more favorable than that applicable to all its
executive-level employees generally. The Company reserves the right to modify or
discontinue the Plans in the Company’s sole discretion.

 

5.7 Reimbursement. The Company shall reimburse Executive (or, in the Company’s
sole discretion, shall pay directly), upon presentation of vouchers and other
supporting documentation as the Company may reasonably require, for reasonable
out-of-pocket expenses incurred by Executive relating to the business or affairs
of the Company or the performance of Executive’s duties hereunder, including,
without limitation, reasonable expenses with respect to mileage, entertainment,
travel and similar items, dues for membership in professional organizations, and
similar professional development expenses, provided that the incurring of such
expenses shall have been approved in accordance with the Company’s regular
reimbursement procedures and practices in effect from time to time.

 

5.8 Vacation. In addition to statutory holidays, Executive shall be entitled to
no less than four (4) weeks paid vacation each calendar year during Executive’s
employment. Vacation shall accrue pursuant to the Company’s vacation accrual
policy applicable to all employees of the Company.

 

5.9 Withholding. The Company may withhold from Executive’s compensation all
applicable amounts required by law.

 

5.10 Reservation of Rights. The Company reserves the right to modify, suspend or
discontinue any and all of the employee benefit plans, practices, policies and
programs referenced in Sections 5.6 through 5.8 above at any time without
recourse by Executive so long as such action is taken with respect to senior
executives generally and does not single out Executive.

 



4

 

 

6. Payments Upon Termination of Employment.

 

6.1 Accrued but Unpaid Salary and Bonus. In the event Executive’s employment
with the Company terminates for any reason, the Company shall pay to Executive
(or, in the event of Executive’s death, to Executive’s estate or named
beneficiary) (a) any Base Salary, vacation pay, expense reimbursements, and
benefits that are accrued but unpaid as of the date of termination and (b) any
earned but unpaid bonus for any prior or current year.

 

6.2 Severance.

 

(a) Upon termination of Executive’s employment with the Company by the Company
without Cause (as defined below) or upon Executive’s resignation from employment
for Good Reason (as defined below), in either case absent a Change in Control
(as defined below), in each case contingent upon Executive’s execution,
non-revocation, and delivery of a Confidential Severance and Release Agreement
in a form substantially similar to Schedule A of this Agreement (the “Release
Agreement”), Executive shall be entitled to the following: (i) a lump sum
severance payment in an amount equal to twelve (12) months of the Base Salary in
effect immediately prior to Executive’s last date of employment, less applicable
withholdings and deductions; and (ii) immediate and full vesting of and lifting
of restrictions on any unvested shares included in the Plan.

 

(b) Upon termination of Executive’s employment with the Company by the Company
without Cause or upon Executive’s resignation from employment for Good Reason,
in either case within one year of a Change in Control, in each case contingent
upon Executive’s execution, non-revocation, and delivery of the Release
Agreement, Executive shall be entitled to the following: (i) a lump sum
severance payment in an amount equal to twenty four (24) months of the Base
Salary in effect immediately prior to Executive’s last date of employment, less
applicable withholdings and deductions and (ii) immediate and full vesting of
and lifting of restrictions on any unvested shares included in the Plan.

 

(c) The Company’s obligations under this Section 6.2 are subject to the
requirements and time periods set forth in this Section 6.2 and in the Release
Agreement. Prior to receiving the payments described in this Section 6.2,
Executive shall execute the Release Agreement in substantially the form attached
hereto as Schedule A on or before the date seventy-five (75) days after the last
day of Executive’s employment. If Executive fails to timely execute and remit
the Release Agreement in substantially the form attached hereto as Schedule A,
Executive waives any right to the payments provided under this Section 6.2. The
Company will have no further obligations to Executive under this Agreement or
otherwise after making payments pursuant to this Section 6.2. Payments under
this Section 6.2 shall be made within fifteen (15) days of Executive’s execution
and delivery of the Release Agreement, provided that Executive does not revoke
the Release Agreement.

 



5

 

 

(d) Executive agrees that payments made pursuant to this Section 6.2 shall
constitute the exclusive and sole remedy for any termination of Executive’s
employment, and Executive covenants not to assert or pursue any other remedies,
at law or in equity, with respect to any termination of employment. The
foregoing shall not limit any of Executive’s rights with regard to any rights to
indemnification, advancement or payment of legal fees and costs, and coverage
under directors and officers liability insurance.

 

(e) During the eighteen-month period following the date of the termination of
Executive’s employment, the Company shall allow Executive and his eligible
dependents to continue to be covered by all medical, vision and dental benefit
plans maintained by the Company under which Executive was covered immediately
prior to the date of Executive’s termination of employment at the same active
employee premium cost as a similarly situated active employee; provided,
however, that in the event that Executive’s employment is terminated without
Cause or as the result of a Change in Control, the Company shall pay all such
expenses on behalf of the Executive and his eligible dependents during the
entire eighteen-month period following the date of the termination of
Executive’s employment.

 

(f) Anything in this Agreement to the contrary notwithstanding, the Company
shall have the right to terminate all payments and benefits owing to Executive
pursuant to this Section 6.2 upon the Company’s discovery of any material breach
by Executive of Executive’s obligations under the Release Agreement or Sections
8 or 9 of this Agreement.

 



6

 

 

7. Definitions. Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meaning hereby assigned to them as follows:

 

7.1 “Cause” shall mean a determination in good faith by the Board that Executive
(a) has, in the performance of Executive’s duties with respect to the Company or
any of its affiliates, engaged in reckless or willful misconduct or has violated
the law, (b) has refused without proper legal reason to perform Executive’s
duties and responsibilities to the Company or any of its affiliates, which
continues after notice from the Company to perform such duties and
responsibilities (for the purposes of this clause, the phrase “proper legal
reason” shall include the Executive’s death or disability and the Executive’s
delivery of a Notice of Termination for Good Reason where the assertion by the
Executive of termination of employment for Good Reason is for an event that
constitutes Good Reason under the terms of this Agreement), (c) has breached any
material provision of this Agreement or (d) has been convicted of (or pleaded no
contest to) a felony (other than a crime involving the operation of a motor
vehicle not involving a serious injury or death to an individual); provided,
that, the Executive shall have thirty (30) days from the date on which the
Executive receives the Company’s Notice of Termination for Cause under clause
(a), (b) and (c) to remedy any such occurrence otherwise constituting Cause
under such clause..

 

For purposes of this definition, no act or failure to act by Executive shall be
deemed “willful” unless done, or omitted to be done, by Executive not in good
faith and without reasonable belief that Executive’s action or omission was in
the best interest of the Company.

 

In connection with a determination of “Cause,” a majority of the Board shall
make such determination at a meeting of the Board called and held for such
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with his counsel, to be heard before the Board).

 

7.2 “Change in Control” shall mean (i) one person (or more than one person
acting as a group) acquires ownership of stock of the Company that, together
with the stock held by such person or group, constitutes more than 50% of the
total fair market value or total voting power of the stock of the Company;
provided that, a Change in Control shall not occur if any person (or more than
one person acting as a group) owns more than 50% of the total fair market value
or total voting power of the Company’s stock and acquires additional stock; (ii)
one person (or more than one person acting as a group) acquires (or has acquired
during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing 30% or more of the
total voting power of the stock of the Company; (iii) a majority of the members
of the Board are replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the Board before the
date of appointment or election; or (iv) the sale of all or substantially all of
the Company’s assets. Notwithstanding the foregoing, a Change in Control shall
not occur unless such transaction constitutes a change in the ownership of the
Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the Company’s assets under Section 409A of
the Internal Revenue Code.

 

7.3 “Good Reason” shall mean the occurrence of any of the following events:

 

(a) A material diminution in Executive’s Base Salary; or

 

(b) A material diminution in Executive’s authority, duties, or responsibilities
as an officer or the Board fails to re-nominate Executive for election to the
Board;

 



7

 

 

(c) The involuntary relocation of the geographic location of Executive’s
principal place of employment by more than 25 miles from the location of
Executive’s principal place of employment as of the Effective Date.

 

(d) A breach by the Company of a material provision of this Agreement.

 

Notwithstanding the foregoing provisions of this Section 7.3 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the conditions described in Section
7.3(a), (b), (c), or (d), giving rise to Executive’s termination of employment
must have arisen without Executive’s consent; and (ii) in the case of the
conditions described in Section 7.3(a), (b), (c) or (d), (A) Executive must
provide written notice to the Company of such condition in accordance with
Section 16 within forty five (45) days of Executive gaining knowledge of the
initial existence of the condition, (B) the condition specified in such notice
must remain uncorrected for thirty (30) days after receipt of such notice by the
Company and (C) the date of Executive’s termination of employment must occur
within thirty (30) days after the expiration of the cure period set forth in (B)
above. This definition of “Good Reason” shall be construed and administered in
accordance with the requirements of Treasury Regulation Section 1.409A-1(n)(2).

 

7.4 “Notice of Termination” shall mean a written notice delivered by the Company
or the Executive to the other party indicating the specific termination
provision in this Agreement relied upon for termination of Executive’s
employment and the date of termination that sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

 

8. Non-Competition; Non-Solicitation; Anti-Raiding.

 

8.1 Executive hereby covenants and agrees that during the period of Executive’s
employment by the Company, and for a period of one (1) year following the
termination of such employment, regardless of the reason for termination,
Executive will not, without the prior written consent of the Board, accept a
position to perform duties similar to those performed by Executive while at the
Company, directly or indirectly (whether as proprietor, stockholder, director,
partner, employee, agent, independent contractor, consultant, trustee, or in any
other capacity), with respect to any property, drilling program, oil or gas
leasehold, project or field, in which the Company participates, or has any
investment or other business interest in, within five (5) miles of the boundary
of any existing Company leasehold in the United States in which the Company has
conducted business at any time within the two-year period immediately preceding
the termination of Executive’s employment (a “Competing Enterprise”); provided,
however, Executive shall not be deemed to be participating or engaging in a
Competing Enterprise solely by virtue of his ownership of not more than one
percent (1%) of any class of stock or other securities which are publicly traded
on a national securities exchange or in a recognized over-the-counter market.

 



8

 

 

8.2 Executive may not avoid the purpose and intent of Section 8.1 by engaging in
conduct within the geographically limited area from a remote location through
means such as telecommunications, written correspondence, computer generated or
assisted communications or other similar methods.

 

9. Confidential Information.

 

9.1 For the purposes of this Agreement, “Confidential Information” means all
proprietary information, data, knowledge, and know-how relating, directly or
indirectly, to the Company and its business, including, without limitation:
(i) business plans and strategies, prospect information, financial information,
investment plans, marketing plans and strategies, and/or financial plans and
strategies; (ii) confidential personnel or human resources data; (iii) all of
the Company’s technical and business information, whether patentable or not,
which is of a confidential, trade secret or proprietary character; (iv) the
identity of customers; (v) existing or prospective oil or gas properties,
investors, participation agreements, working, royalty or other interests;
contract terms; (vi) bidding information and strategies; pricing methods or
information; (vii) computer software; computer software methods and
documentation; (viii) hardware; (ix) the Company’s methods of operation; (x) the
procedures, forms and techniques used in servicing accounts or properties; (xi)
seismic, geophysical, petrophysical, or geological data; (xii) well logs and
other well data; and (xiii) any other documents, information or data that the
Company requires to be maintained in confidence for the Company’s business
success or that constitutes material non-public information under the U.S.
securities laws. The list set forth above is not intended by the Company to be a
comprehensive list of Confidential Information. All Confidential Information
shall be treated as Confidential Information regardless of whether it pertains
to the Company or its customers and regardless of whether it is stamped as
“confidential.”

 

9.2 Executive acknowledges that the success of the Company depends in large part
on the protection of the Confidential Information. Executive further
acknowledges that in the course of Executive’s employment with the Company,
Executive will become familiar with the Company’s Confidential Information.
Executive recognizes and acknowledges that the Confidential Information is a
valuable, special and unique asset of the Company’s business, access to and
knowledge of which are essential to the performance of Executive’s duties
hereunder. Executive acknowledges that use or disclosure of the Confidential
Information outside the performance of Executive’s job duties for the Company
would cause harm and/or damage to the Company.

 

9.3 Both during or after the term of Executive’s employment by the Company,
Executive agrees that Executive will not, except in the ordinary course of
Executive’s employment with the Company, disclose any Confidential Information
to any person, firm, business, company, corporation, association, or any other
entity for any reason or purpose whatsoever. Executive also agrees that
Executive will not make use of any Confidential Information for Executive’s own
purposes or for the benefit of any person, firm, business, company, corporation,
or any other entity (except the Company) under any circumstances during or after
the term of Executive’s employment. Executive shall consider and treat as
confidential all Confidential Information in any way relating to the Company’s
business and affairs, whether created by Executive or otherwise coming into
Executive’s possession before, during, or after the termination of Executive’s
employment. Executive shall secure and protect the Confidential Information in a
manner designed to prevent all access and uses thereof contrary to the terms of
this Agreement. Executive further agrees that Executive shall use Executive’s
best efforts to assist the Company in identifying and preventing any use or
disclosure of the Confidential Information contrary to this Agreement.

 



9

 

 

9.4 Executive represents and warrants that, upon separation of employment, and
without any request by the Company, Executive will return to Company any and all
property, documents, and files (including all recorded media, such as papers,
computer disks or other data storage devices, copies, photographs, maps,
transparencies, and microfiche) that contain Confidential Information or relate
in any way to Company or its business. Executive agrees, to the extent Executive
possesses any files, data, or information relating in any way to Company or its
business on any personal computer, Executive will delete those files, data, or
information (and will retain no copies in any form). Executive also will return
any Company tools, equipment, calling cards, credit cards, access cards or keys,
any keys to any filing cabinets and/or vehicles, and all other Company property
in any form prior to the last date of employment.

 

10. Equitable Remedies. The services to be rendered by Executive and the
Confidential Information entrusted to Executive as a result of Executive’s
employment by the Company are of a unique and special character, and,
notwithstanding any other provision in this Agreement, any breach by Executive
of this Agreement, including a breach of Sections 8 and 9 (including any
subsection), will cause the Company immediate and irreparable injury and damage,
for which monetary relief would be inadequate or difficult to quantify. The
Company will be entitled to, in addition to all other remedies available to it,
injunctive relief, specific performance, or any other equitable relief to
prevent a breach and to secure the enforcement of the provisions of this
Agreement. It is hereby further agreed that the provisions of Sections 8 and 9
are separate from and independent of the remainder of this Agreement and that
these provisions are specifically enforceable by the Company notwithstanding any
claim made by Executive against the Company. Injunctive relief may be granted
immediately upon the commencement of any such action, and the Company need not
post a bond to obtain temporary or permanent injunctive relief.

 

11. Business Opportunities. Executive shall promptly disclose to the Company all
business ideas, prospects, proposals, and other opportunities pertaining to any
aspect of the Company’s business that are originated by any third parties and
brought to the attention of Executive during the term of Executive’s employment
by the Company.

 

12. Representations and Warranties. Executive hereby represents and warrants to
the Company as follows:

 

12.1 Executive acknowledges the success of the Company’s business depends in
large part on the protection of the Confidential Information and trade secrets.
Executive acknowledges Executive’s access to the Confidential Information,
coupled with the personal relationships and goodwill between the Company and its
customers, would enable Executive to compete unfairly against the Company;

 



10

 

 

12.2 Executive has full power, authority, and capacity to enter into this
Agreement and to perform his obligations hereunder. This Agreement has been
voluntarily executed by Executive and constitutes a valid and binding agreement
of Executive;

 

12.3 Executive has read this Agreement and has had the opportunity to have this
Agreement reviewed by Executive’s legal counsel;

 

12.4 Given the nature of the business in which the Company is engaged, the
restrictions in Sections 8 and 9 above, including their geographic scope and
duration, are reasonable and necessary to protect the legitimate interests of
the Company;

 

12.5 Executive acknowledges and agrees that Executive’s continued employment
with the Company is sufficient consideration for this Agreement;

 

12.6 Executive is among the Company’s executive personnel, management personnel,
or officers and employees who constitute professional staff to executive and
management personnel. Moreover, Executive acknowledges this Agreement is
intended to protect the Company’s trade secrets and Confidential Information;

 

12.7 To the best of Executive’s knowledge, Executive’s employment with the
Company will not (1) conflict with or result in a breach of any of the
provisions of, (2) constitute a default under, (3) result in the violation of,
(4) give any third party the right to terminate or to accelerate any obligation
under, or (5) require any authorization, consent, approval, execution, or other
action by or notice to any court or other governmental body under the provisions
of any other agreement or instrument to which Executive is a party;

 

12.8 Executive has not previously and will not in the future disclose to the
Company any proprietary information, trade secrets, or other confidential
information belonging to any previous employer; and

 

12.9 Executive will notify business partners and future employers of Executive’s
obligations under this Agreement.

 

13. Waivers and Amendments. The respective rights and obligations of the Company
and Executive under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) or amended only with the written
consent of a duly authorized representative of the Company and Executive. The
waiver by either Party of a breach of any provision of this Agreement by the
other Party shall not operate or be construed as a waiver of any subsequent
breach by such other Party. The failure of either Party to insist upon strict
performance of any of the terms or conditions of this Agreement shall not
constitute a waiver of any of such Party’s rights hereunder.

 



11

 

 

14. Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon and assignable to, successors of the Company by way of
merger, consolidation or sale. Executive may not assign or delegate to any third
person Executive’s obligations under this Agreement. The rights and benefits of
Executive under this Agreement are personal to him (or, in the event of
Executive’s death or disability, Executive’s personal representative, heirs, or
beneficiaries), and no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer.

 

15. Entire Agreement. This Agreement, including Schedule A, constitutes the full
and entire understanding and agreement of the Parties with regard to the
subjects hereof and supersedes and cancels in its entirety all other or prior or
contemporaneous agreements, whether oral or written, with respect thereto. For
the avoidance of doubt, any and all rights to shares or options of the Company
granted to Executive pursuant to the Plan and prior to the execution of this
Agreement that are unpaid or unvested as of the Effective Date, shall be deemed
forfeited by the Executive.

 

16. Notices. Any notices, consents, or other communications required to be sent
or given hereunder by either of the Parties shall in every case be in writing
and shall be deemed properly served if (a) delivered personally, (b) sent by
registered or certified mail, in all such cases with first class postage
prepaid, return receipt requested, or (c) delivered by a nationally recognized
overnight courier service to the Parties at the addresses set forth below:

 

  If to the Company: Lilis Energy, Inc.   216 16th Street, Suite 1350    
Denver, CO 80202         If to Executive: Abraham Mirman     5 Stonehenge Lane  
  East Northport, NY 11731           or to the current address listed in the
Company’s records.

 

17. Venue and Applicable Law. This Agreement shall be interpreted and construed
in accordance with the laws of the State of Colorado, without regard to its
conflicts of law provisions. Venue and jurisdiction will be in the state of New
York or federal courts. In addition to any other relief that may be granted by
such courts, the prevailing Party in any litigation arising from this Agreement
shall be entitled to an award of reasonable attorneys’ fees and expenses
incurred in connection therewith.

 

18. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 



12

 

 

19. Section 409A.

 

19.1 This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) and shall be construed
accordingly. It is the intention of the Parties that payments or benefits
payable under this Agreement shall not be subject to the additional tax or
interest imposed pursuant to Section 409A. To the extent such potential payments
or benefits are or could become subject to Section 409A, the Parties shall
cooperate to amend this Agreement with the goal of giving Executive the economic
benefits described herein in a manner that does not result in such tax or
interest being imposed; provided, however, in no event shall the Company be
liable to Executive for any taxes, interest, or penalties due as a result of the
application of Section 409A to any payments or benefits provided hereunder.

 

19.2 Each payment provided for in this Agreement shall, to the extent
permissible under Section 409A, be deemed a separate payment for purposes of
Section 409A.

 

19.3 Payments or benefits pursuant to this Agreement shall be treated as exempt
from Section 409A to the maximum extent possible under Treasury Regulation
Section 1.409A-1(b)(9)(v), and/or under any other exemption that may be
applicable, and this Agreement shall be construed accordingly.

 

19.4 All taxable expenses or other reimbursements or in-kind benefits under this
Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Employee. Any
such taxable reimbursement or any taxable in-kind benefits provided in one
calendar year shall not affect the expenses eligible for reimbursement or
in-kind benefits to be provided in any other taxable year.

 

19.5 Executive shall have no right to designate the date of any payment
hereunder.

 

19.6 The definition of Good Reason is intended to constitute “good reason” as
such term is used in Treas. Reg. §1.409A-1(n)(2) and shall be interpreted and
construed accordingly, and to the maximum extent permitted by Section 409A and
guidance thereunder, a termination for Good Reason shall be an “involuntary
separation from service” as such term is used in Treas. Reg. §1.409A-1(n). For
purposes of Section 6 of this Agreement, “termination” (or any similar term)
when used in reference to Executive’s employment shall mean “separation from
service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance issued thereunder, and Executive
shall be considered to have terminated employment with the Company when, and
only when, Executive incurs a “separation from service” with the Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder.

 

19.7 Notwithstanding any other provision of this Agreement to the contrary, if
(1) on the date of Executive’s separation from service (as such term is used or
defined in Code Section 409A(a)(2)(A)(i), Treasury Regulation Section
1.409A-1(h), or any successor law or regulation), any of the Company’s equity is
publicly traded on an established securities market or otherwise (within the
meaning of Section 409A(a)(2)(B)(i) of the Code) and (2) as a result of such
separation from service, the Executive would receive any payment that, absent
the application of this sentence, would be subject to interest and additional
tax imposed pursuant to Code Section 409A as a result of the application of Code
Section 409A(2)(B)(i), then, to the extent necessary to avoid the imposition of
such interest and additional tax, such payment shall be deferred until the
earlier of (i) 6 months after the Executive’s separation from service, (ii) the
Executive’s death, (iii) or such earlier time as may be permitted under Code
Section 409A.

 



13

 

 

20. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.

 

20.1 In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby. In the event any provision is held illegal, invalid, or unenforceable,
such provision shall be limited or revised by a court of competent jurisdiction
so as to give effect to the provision to the fullest extent permitted by
applicable law. If any of the covenants in Section 8 are held to be
unreasonable, arbitrary, or against public policy, such covenants will be
considered divisible with respect to scope, time, and geographic area, and in
such lesser scope, time, and geographic area, will be effective, binding and
enforceable against Employee to the greatest extent possible.

 

20.2 The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

 

20.3 The use of any gender in this Agreement shall be deemed to include the
other genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

 

20.4 This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.

 

20.5 Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile or electronic transmission shall
be deemed to constitute signed original counterparts hereof and shall bind the
Parties signing and delivering in such manner.



 



14

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above specified.

 

COMPANY:   EXECUTIVE:       Lilis Energy, Inc.             By: /s/ Nuno
Brandolini   /s/ Abraham Mirman Name: Nuno Brandolini   Abraham Mirman Title:
Chairman of the Board    



 



15

 

 

Schedule A

 

Form of Confidential Severance and Release Agreement

 

CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT

 

This Confidential Severance and Release Agreement (“Agreement”) is made between
(i) ________________ (“Executive”) and (ii) ___________________(the “Company”).
Executive and the Company are referred to individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Executive’s employment with the Company ended effective [DATE];

 

WHEREAS, the Parties wish to resolve fully and finally potential disputes
regarding Executive’s employment with the Company; and

 

WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the Parties to this Agreement agree as follows:

 

TERMS

 

1. Separation and Effective Date. Executive’s last day of employment with the
Company was [DATE] (the “Separation Date”). This Agreement shall become
effective on the eighth day after Executive signs this Agreement (the “Effective
Date”), so long as Executive does not revoke this Agreement pursuant to
Paragraph 6(g) below. Executive must elect to execute this Agreement within
seventy-five (75) days of the Separation Date. In the event Executive does not
sign the Agreement within the seventy-five day period, the terms of this
Agreement are null and void and without effect.

 

2. Consideration.

 

a. After the Effective Date, and on the express condition that Executive has not
revoked this Agreement, (i) the Company will pay Executive a lump sum severance
payment in an amount equal to twelve (12) months of Executive’s Base Salary in
effect immediately prior to Executive’s last date of employment, or twenty four
(24) months of Executive’s Base Salary in effect immediately prior to
Executive’s last date of employment upon a Change in Control, less applicable
withholdings and deductions; and (ii) to the extent applicable, immediate and
full vesting of and lifting of restrictions on any unvested shares included in
the 2012 Equity Incentive Plan. “Change of Control’ shall have the meaning
prescribed to it in Employee’s Amended and Restated Employment Agreement, dated
as of [    ], 2015.

 



16

 

 

b. Reporting of and withholding on any payment under this Paragraph for tax
purposes shall be at the discretion of the Company in conformance with
applicable tax laws. If a claim is made against the Company for any additional
tax or withholding in connection with or arising out of any payment pursuant to
subparagraph (a) above, Executive shall pay any such claim within thirty (30)
days of being notified by the Company and agrees to indemnify the Company and
hold it harmless against such claims, including, but not limited to, any taxes,
attorneys’ fees, penalties, and/or interest, which are or become due from the
Company.

 

3. General Release.

 

a. Executive, for Executive and for Executive’s affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly, and intentionally
releases and discharges the Company and each of its predecessors, successors,
parents, subsidiaries, affiliates, and assigns and each of their respective
officers, directors, principals, shareholders, board members, committee members,
employees, agents, and attorneys from any and all claims, actions, liabilities,
demands, rights, damages, costs, expenses, and attorneys’ fees (including, but
not limited to, any claim of entitlement for attorneys’ fees under any contract,
statute, or rule of law allowing a prevailing party or plaintiff to recover
attorneys’ fees) of every kind and description from the beginning of time
through the Effective Date (the “Released Claims”).

 

b. The Released Claims include, but are not limited to, those which arise out
of, relate to, or are based upon: (i) Executive’s employment with the Company or
the termination thereof; (ii) statements, acts, or omissions by the Parties
whether in their individual or representative capacities; (iii) express or
implied agreements between the Parties, (except as provided herein) and claims
under any severance plan; (iv) any stock or stock option grant, agreement, or
plan; (v) all federal, state, and municipal statutes, ordinances, and
regulations, including, but not limited to, claims of discrimination based on
race, color, national origin, age, sex, sexual orientation, religion,
disability, veteran status, whistleblower status, public policy, or any other
characteristic of Executive under the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Equal Pay Act, Title VII of the Civil Rights Act of 1964 (as amended), the
Employee Retirement Income Security Act of 1974, the Rehabilitation Act of 1973,
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act or any other federal, state, or municipal law prohibiting discrimination or
termination for any reason; (vi) state and federal common law; (vii) the failure
of this Agreement, or of any other employment, severance, profit sharing, bonus,
equity incentive or other compensatory plan to which Executive and the Company
are or were parties, to comply with, or to be operated in compliance with,
Internal Revenue Code Section 409A, or any similar provision of state or local
income tax; and (viii) any claim which was or could have been raised by
Executive.

 

4. Unknown Facts. This Agreement includes claims of every nature and kind, known
or unknown, suspected or unsuspected. Executive hereby acknowledges that
Executive may hereafter discover facts different from, or in addition to, those
which Executive now knows or believes to be true with respect to this Agreement,
and Executive agrees that this Agreement and the releases contained herein shall
be and remain effective in all respects, notwithstanding such different or
additional facts or the discovery thereof.

 



17

 

 

5. No Admission of Liability. The Parties agree that nothing contained herein,
and no action taken by any Party hereto with regard to this Agreement, shall be
construed as an admission by any Party of liability or of any fact that might
give rise to liability for any purpose whatsoever.

 

6. Warranties. Executive warrants and represents as follows:

 

a. Executive has read this Agreement, and Executive agrees to the conditions and
obligations set forth in it.

 

b. Executive voluntarily executes this Agreement (i) after having been advised
to consult with legal counsel, (ii) after having had opportunity to consult with
legal counsel, and (iii) without being pressured or influenced by any statement
or representation or omission of any person acting on behalf of the Company
including, without limitation, the officers, directors, board members, committee
members, employees, agents, and attorneys for the Company.

 

c. Executive has no knowledge of the existence of any lawsuit, charge, or
proceeding against the Company or any of its officers, directors, board members,
committee members, employees, successors, affiliates, or agents arising out of
or otherwise connected with any of the matters herein released. Subject to the
provisions of Paragraph 13 below, in the event that any such lawsuit, charge, or
proceeding has been filed, Executive immediately will take all actions necessary
to withdraw or terminate that lawsuit, charge, or proceeding.

 

d. Executive has not previously disclosed any information which would be a
violation of the confidentiality provisions set forth below if such disclosure
were to be made after the execution of this Agreement.

 

e. Executive has full and complete legal capacity to enter into this Agreement.

 

f. Executive has had at least twenty-one (21) days in which to consider the
terms of this Agreement. In the event that Executive executes this Agreement in
less time, it is with the full understanding that Executive had the full
twenty-one (21) days if Executive so desired and that Executive was not
pressured by the Company or any of its representatives or agents to take less
time to consider the Agreement. In such event, Executive expressly intends such
execution to be a waiver of any right Executive had to review the Agreement for
a full twenty-one (21) days.

 

g. Executive has been informed and understands that (i) to the extent that this
Agreement waives or releases any claims Executive might have under the Age
Discrimination in Employment Act, Executive may rescind Executive’s waiver and
release within seven (7) calendar days of Executive’s execution of this
Agreement and (ii) any such rescission must be in writing and e-mailed and hand
delivered to [NAME AND CONTACT INFO], within the seven-day period.

 



18

 

 

h. Executive admits, acknowledges, and agrees that (i) Executive is not
otherwise entitled to the amount set forth in Paragraph 2 and (ii) that amount
is good and sufficient consideration for this Agreement.

 

i. Executive admits, acknowledges, and agrees that Executive has been fully and
finally paid or provided all wages, compensation, vacation, bonuses, stocks,
stock options, or other benefits from the Company which are or could be due to
Executive under the terms of Executive’s employment with the Company, or
otherwise.

 

7. Confidential Information.

 

a. Except as herein provided, all discussions regarding this Agreement,
including, but not limited to, the amount of consideration, offers,
counteroffers, or other terms or conditions of the negotiations or the agreement
reached shall be kept confidential by Executive from all persons and entities
other than the Parties to this Agreement. Executive may disclose the amount
received in consideration of the Agreement only if necessary (i) for the limited
purpose of making disclosures required by law to agents of the local, state, or
federal governments; (ii) for the purpose of enforcing any term of this
Agreement; or (iii) in response to compulsory process, and only then after
giving the Company ten (10) days advance notice of the compulsory process and
affording the Company the opportunity to obtain any necessary or appropriate
protective orders. Otherwise, in response to inquiries about Executive’s
employment and this matter, Executive shall state, “My employment with the
Company has ended” and nothing more.

 

b. Executive shall not use, nor disclose to any third party, any of the
Company’s business, personnel, or financial information that Executive learned
during Executive’s employment with the Company. Executive hereby expressly
acknowledges that any breach of this Paragraph 7 shall result in a claim for
injunctive relief and/or damages against Executive by the Company, and possibly
by others.

 

8. Section 409A. This Agreement is intended to comply with Section 409A of the
Code and Treasury Regulations promulgated thereunder (“Section 409A”) and shall
be construed accordingly. It is the intention of the Parties that payments or
benefits payable under this Agreement not be subject to the additional tax or
interest imposed pursuant to Section 409A. To the extent such potential payments
or benefits are or could become subject to Section 409A, the Parties shall
cooperate to amend this Agreement with the goal of giving Executive the economic
benefits described herein in a manner that does not result in such tax or
interest being imposed. Executive shall, at the request of the Company, take any
reasonable action (or refrain from taking any action), required to comply with
any correction procedure promulgated pursuant to Section 409A. Each payment to
be made under this Agreement shall be a separate payment, and a separately
identifiable and determinable payment, to the fullest extent permitted under
Section 409A.

 



19

 

 

9. Non-Disparagement. Executive agrees not to make to any person any statement
that disparages the Company or reflects negatively on the Company, including,
but not limited to, statements regarding the Company’s financial condition,
employment practices, or officers, directors, board members, committee members,
employees, successors, affiliates, or agents.

 

10. Cooperation. Executive agrees to cooperate with and assist the Company with
any investigation, lawsuit, arbitration, or other proceeding to which the
Company is subjected. Executive will make Executive available for preparation
for, and attendance of, hearings, proceedings or trial, including pretrial
discovery and trial preparation. Executive further agrees to perform all acts
and execute any documents that may be necessary to carry out the provisions of
this Paragraph 10.

 

11. Return of Property and Information. Executive represents and warrants that,
prior to Executive’s execution of this Agreement, Executive will return to the
Company any and all property, documents, and files, including any documents (in
any recorded media, such as papers, computer disks or other data storage
devices, copies, photographs, maps, transparencies, and microfiche) that relate
in any way to the Company or the Company’s business. Executive agrees that, to
the extent that Executive possesses any files, data, or information relating in
any way to the Company or the Company’s business on any personal computer,
Executive will delete those files, data, or information (and will retain no
copies in any form). Executive also will return any tools, equipment, calling
cards, credit cards, access cards or keys, any keys to any filing cabinets,
vehicles, vehicle keys, and all other property in any form prior to the date
Executive executes this Agreement.

 

12. No Application. Executive agrees that Executive will not apply for any job
or position as an employee, consultant, independent contractor, or otherwise,
with the Company or its subsidiaries or affiliates. Executive warrants that no
such applications are pending at the time this Agreement is executed.

 

13. Administrative Proceedings. Executive acknowledges and understands that this
Agreement does not prohibit or prevent Executive from filing a charge with a
federal agency, including the Equal Employment Opportunity Commission (the
“EEOC”) or equivalent state agency or from participating in a federal or state
agency investigation. Notwithstanding the foregoing, Executive waives any right
to any monetary recovery should any party, including, without limitation, any
federal, state or local governmental entity or administrative agency, pursue any
claims on Executive’s behalf arising out of, relating to, or in any way
connected with the Released Claims.

 

14. Severability. If any provision of this Agreement is held illegal, invalid,
or unenforceable, such holding shall not affect any other provisions hereof. In
the event any provision is held illegal, invalid, or unenforceable, such
provision shall be limited so as to effect the intent of the Parties to the
fullest extent permitted by applicable law. Any claim by Executive against the
Company shall not constitute a defense to enforcement by the Company.

 

15. Assignments. The Company may assign its rights under this Agreement. No
other assignment is permitted except by written permission of the Parties.

 



20

 

 

16. Enforcement. The releases contained herein do not release any claims for
enforcement of the terms, conditions, or warranties contained in this Agreement.
The Parties shall be free to pursue any remedies available to them to enforce
this Agreement.

 

17. Survival of Restrictive Covenants and Other Provisions. Executive and the
Company are parties to an Executive Employment Agreement dated as of [DATE] (the
“Employment Agreement”). The Parties expressly acknowledge and agree that
notwithstanding Paragraph 18 of this Agreement, Sections 8 (Non-Competition;
Non-Solicitation; Anti-Raiding), 9 (Confidential Information), 10 (Equitable
Remedies), and Sections 13-20 (to the extent required to interpret, enforce, and
give effect to Sections 8, 9, and 10) of the Employment Agreement will continue
in full force and effect; provided, however, that any provisions of the
Employment Agreement that expire by their terms shall no longer have any force
or effect.

 

18. Entire Agreement. Except as provided in Paragraph 17, this Agreement is the
entire agreement between the Parties. Except as provided herein, this Agreement
supersedes any and all prior oral or written promises or agreements between the
Parties. Executive acknowledges that Executive has not relied on any promise,
representation, or statement other than those set forth in this Agreement. This
Agreement cannot be modified except in writing signed by all Parties.

 

19. Interpretation. The determination of the terms of, and the drafting of, this
Agreement has been by mutual agreement after negotiation, with consideration by
and participation of all Parties. Accordingly, the Parties agree that rules
relating to the interpretation of contracts against the drafter of any
particular clause shall not apply in the case of this Agreement. The term
“Paragraph” shall refer to the enumerated paragraphs of this Agreement. The
headings contained in this Agreement are for convenience of reference only and
are not intended to limit the scope or affect the interpretation of any
provision of this Agreement.

 

20. Choice of Law and Venue. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Colorado, without regard to its
conflict of laws rules. Venue shall be in the New York state or federal courts.

 

21. Waiver. The failure of any Party to insist upon strict performance of any of
the terms or conditions of this Agreement shall not constitute a waiver of any
of such Party’s rights hereunder.

 

22. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Signature Page Follows]

 



21

 

 

IN WITNESS WHEREOF, the Parties have executed this Confidential Severance and
Release Agreement on the dates written below.

 



EXECUTIVE

                ●   Date       THE COMPANY                 ●   Date By:    
Title:    

 

 

 

22



 

